Case 1:18-cv-05066-NG-SJB Document 11 Filed 11/14/18 Page 1 of 1 PageID #: 66


                                                                   J. GREGORY LAHR
Robinson Cole                                                      Chrysler East Building
                                                                   666 Third Avenue, 20 th floor
                                                                   New York, NY 10017
                                                                   Main (212) 451-2900
                                                                   Fax (212) 451-2999
                                                                   glahr@rc.com
                                                                   Direct (212) 451-2933

                                                                   Also admitted in Maryland
November 8, 2018                                                               t:,:iLE[)
                                                                             IN CLERK'S OFFICE
                                                                       U.S. DISTRICT COURT E.D.N.Y.
VIAECF

Honorable Nina Gershon
                                                                       * NOV 14 2018               *
United States District Judge                                           BROOKLYN OFFICE
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

 Re:   Bow & Drape, Inc. v. Truly Commerce Inc.   el   al.
       Civil Action No. 18-cv-05066-NG-S JB
       Our File No.:   37656.0001

Dear Judge Gershon:

 We represent Plaintiff Bow & Drape, Inc. ("Bow & Drape"), and are writing on behalf of all
 parties to advise the Court of the briefing schedule as discussed during the pre-motion
 conference on October 24, 2018.

 The parties have agreed to the following:

         •       Plaintiff withdraws its proposed motion for remand and Defendants waive any
                 defense under FRCP 12(b)(5) relating to service of process.

                 Defendants shall file their motion to transfer by November 30, 2018. Plaintiff
                 shall file its opposition to the motion by December 14, 2018. There shall not be
                 any reply briefs.

 Thank you for your Honor's consideration.

 Respectfully,
                                                                     LvO~      ,
 ~~                                                                 / /J , 1/1 I
                                                                         /s/ Nina       Gershon
 J. Gregory Lahr

 cc:     All Counsel (via ECF)
